Citation Nr: 0215149	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  98-17 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
dislocation of the left knee, with an arthroscopy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 (2002) because of treatment for a service-
connected disorder requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty during January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona in July 1997 and January 1999.

The veteran also initiated an appeal as to the issues of 
entitlement to service connection for right knee and low back 
disorders, and these issues were addressed in a September 
1998 Statement of the Case.  However, in his October 1998 
Substantive Appeal, the veteran clarified that he was only 
appealing the issue of entitlement to an increased evaluation 
for his left knee disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is medical evidence showing that the veteran's left 
knee symptomatology is moderate in degree, with pain upon 
motion and essentially moderate functional impairment.

3.  Following left knee surgery in March 1998, the veteran 
did not require at least one month of convalescence and did 
not have his left knee immobilized.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for status post 
dislocation of the left knee, with an arthroscopy, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2002).

2.  The criteria for entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 because of treatment for a 
service-connected disorder requiring convalescence have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing his left knee disorder.

The RO also scheduled the veteran for a further VA 
examination in April 2002, but he failed to report for that 
examination and provided no explanation for his failure to 
report.  In this regard, the Board notes that the VA's 
statutory duty to assist the veteran is not a one-way street.  
If a veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should be able to assist in providing putative evidence, such 
as appearing for a medical examination.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's failure to respond to the VA's efforts 
to assist him with the factual development of his claim, no 
further effort will be expended to assist him in this regard.  
  
The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a March 2002 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  
This letter, which includes a discussion of the provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual background

In a September 1997 rating decision, the RO granted service 
connection for a left knee disorder on the basis of evidence 
of an in-service left knee injury.  A 10 percent evaluation 
was assigned, effective from January 1996.  This evaluation 
has since remained in effect and is at issue in this case.

The veteran underwent a left knee arthroscopy in March 1998.  
No postoperative complications were indicated.  Two days 
later, the veteran had moderate effusion of the left knee and 
range of motion from five to 30 degrees.  During a subsequent 
appointment in the same month, an orthopedic evaluation 
revealed range of motion of the left knee from zero to 110 
degrees, with pain and mild tenderness to palpation.  
However, the veteran reported no pain with weight-bearing.  

During an April 1999 VA orthopedic examination, the veteran 
reported daily left knee pain, with swelling four to five 
times per week, weakness, clicking, popping, and grinding.  
He also stated that the knee would give way about five times 
per week and noted that he wore a left knee brace to 
stabilize the joint.  Upon examination, the veteran had a 
slight to moderate limp on the left.  He was able to raise up 
on his heels and toes.  There was moderate tenderness to 
palpation about the anterior half of the medial joint line 
and slight tenderness over the mid-patellar tendon.  Cruciate 
and collateral ligaments were stable, and there was no 
discernable laxity of the anterior cruciate ligament.  The 
veteran complained of discomfort on the McMurray test and 
reported pain about the mid-patellar region anteriorly in a 
longitudinal stripe.  There was no crepitation palpable on 
active motion and no evidence of effusion.  The veteran had a 
slight complaint of pain on medial lateral passive motion of 
the patella.  Range of motion studies revealed extension to 
zero degrees and flexion to 125 to 130 degrees.  The 
impression was status post two arthroscopic surgeries of the 
left knee in 1993 and 1998, with mild chondromalacia, and the 
examiner noted no evidence of an anterior cruciate ligament 
tear.  Functional impairment was described as "close to 
moderate" but unable to be quantified.  X-rays of the left 
knee were negative for abnormalities.  

During his June 1999 VA hearing, the veteran reported that he 
still needed a left knee brace and that he continued to have 
left knee laxity and pain.  He also argued that a temporary 
total evaluation based upon convalescence was warranted 
because he was advised to avoid weight-bearing on the left 
knee following his March 1998 surgery.  

Subsequently, the veteran has received VA treatment for left 
knee symptomatology on numerous occasions.  In September 
1999, he was treated following a left shin injury that made 
it difficult for him to wear his left knee brace.  In August 
2000, he was seen with complaints of locking up, pain, and 
swelling of the left knee.  He reported worsening pain 
without re-injury in September 2000, and an examination 
revealed flexion to 150-160 degrees, tenderness of the medial 
and lateral aspects of the knee joint, and pain beneath the 
patella with motion.  His most recent treatment for left knee 
pain was in March 2002.      


III. Entitlement to an increased evaluation for status post 
dislocation of the 
left knee, with an arthroscopy

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

The RO has evaluated the veteran's left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Under this 
section, slight recurrent subluxation or lateral instability 
of the knee warrants a 10 percent evaluation, while moderate 
recurrent subluxation or lateral instability of the knee 
warrants a 20 percent evaluation.  A 30 percent evaluation is 
in order in cases of severe recurrent subluxation or lateral 
instability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that Diagnostic Code 5257 
contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45 
(2002), which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996). 

In this case, the evidence of record suggests that the 
veteran's overall left knee disability picture is between 
mild and moderate in degree.  While the VA examiner who 
examined the veteran in April 1999 characterized his 
chondromalacia as mild, his functional impairment was further 
described as "close to moderate."  Similarly, the veteran 
has consistently been shown to have minimal limitation of 
motion of the left knee, but with pain.  The Board is also 
mindful of the fact that the veteran underwent left knee 
surgery in 1998.

The VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002).  Here, such a balance of evidence exists with 
regard to the question of whether the veteran's left knee 
symptomatology is slight or moderate in degree.  Accordingly, 
after resolving all doubt in the veteran's favor, it is the 
determination of the Board that a 20 percent evaluation for 
moderate symptomatology is warranted under Diagnostic Code 
5257.

Additionally, the Board has considered other relevant 
diagnostic criteria to determine whether an even higher 
evaluation is warranted.  However, there is no evidence of 
ankylosis at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees (the criteria for 
a 30 percent evaluation under Diagnostic Code 5256); flexion 
limited to 15 degrees (30 percent under Diagnostic Code 
5260); or extension limited to 20 degrees (30 percent under 
Diagnostic Code 5261).  Furthermore, as there is no objective 
evidence of left knee arthritis, a separate evaluation for 
such a disorder is not warranted.  See VAOPGCPREC 23-97 (July 
1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  
Rather, the Board concludes that a 20 percent evaluation, but 
not more, is warranted for the veteran's service-connected 
left knee disorder.  To that extent, the appeal is granted.


IV.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30

Under 38 C.F.R. § 4.30 (2002), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraphs (a)(1), (2) or (3) of this section, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of one, two, or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  The termination of 
these total ratings will not be subject to 38 C.F.R. § 
3.105(e) (2002). Such total ratings will be followed by 
appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating.

Total ratings will be assigned under 38 C.F.R. § 4.30 (2002) 
if treatment of a service-connected disability resulted in: 
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.   The 
total rating will be followed by an open rating reflecting 
the appropriate schedular evaluation; where the evidence is 
inadequate to assign the schedular evaluation, a physical 
examination will be scheduled prior to the end of the total 
rating period.  38 C.F.R. § 4.30(a) (2002).

A total rating under 38 C.F.R. § 4.30 (2002) will require 
full justification on the rating sheet and may be extended as 
follows: (1) extensions of one, two, or three months beyond 
the initial three months may be made under paragraph (a)(1), 
(2) or (3) of this section; or (2) extensions of one or more 
months up to six months beyond the initial six months period 
may be made under paragraph (a)(2) or (3) of this 
section upon approval of the adjudication officer.  38 C.F.R. 
§ 4.30(b) (2002).

The Board is aware of the veteran's contentions on this 
matter, as made during his June 1999 VA hearing.  However, 
none of the criteria for entitlement to a temporary total 
rating under 38 C.F.R. § 4.30(a) (2002) has been met.  Though 
the veteran did undergo left knee surgery in March 1998, he 
did not necessitate at least one month of convalescence and, 
within two weeks of surgery, was reported to have no pain 
with weight-bearing.  At that point, although there was some 
pain with motion and mild tenderness to palpation, range of 
motion testing revealed motion from zero to 110 degrees.

The Board does not discount the significance of the veteran's 
left knee surgery and has, in fact, considered it as a factor 
in granting a 20 percent evaluation for his left knee 
disorder.  Nevertheless, as the specific criteria for a 
temporary total evaluation under 38 C.F.R. § 4.30 (2002) 
because of treatment for a service-connected disorder 
requiring convalescence have not been met, the preponderance 
of the evidence is against the claim for that benefit.  As 
the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002) are not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.


ORDER

A 20 percent evaluation for status post dislocation of the 
left knee, with an arthroscopy, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.30 (2002) because of treatment for a 
service-connected disorder requiring convalescence is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

